\t\

FILED

JAN -3 209
UNHED srATEs I)ISTRICT CoURT clerk u s m
FoR THE l)ls'rmcr oF CoLUMBIA Ba,;k,;m'tcy‘°`§'g§§§"d

)

FREDERICK H. GRUMBLEY, )
)

Piainaff, )

)

v. ) civil A¢a@n NO.  , 35

)

CLAYToN R. HiootNs, JR., )
)

Defendant. )

)

MEMoRANDUM oPrNroN

Plaintiff brings this action against a deputy Clerk of the Supreme Court of the United

States, alleging that his "Constitutional right to Petition the Government for redress of
Grievances, to the Equal Protection of the Law, and to the right to Due Process" have been
violated by defendant Higgins, Compl. 11 l3, who allegedly "retumed [plaintiffs] Petition," ia’. 11
7, and intercepted plaintiffs "letter to clerk [W]illiam [K]. Suter" complaining of defendant’s
prior action, id. 11 9. Plaintiff demands "mon[e]tary damages for this Depravation of his Civil

Rights." Ia’. 11 l3.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers See fn re Marin, 956 F.Zd
339, 340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). Furthermore, insofar as plaintiff

demands compensatory damages, the defendant is absolutely immune from suit. The absolute

judicial immunity afforded to judges, see Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993)
("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in
the judge’s judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Ia'. at 1460-61.

The Court will grant plaintiffs application to proceed in forma pauperis and will
dismiss the complaint with prejudice. See 28 U.S.C. §§ l9l5(e)(2)(B), l915A(b). An Order

consistent with this Memorandum Opinion is issued separately

  

Unitec`/States District Judge